DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 06 July 2021 in reference to application 16/666,074.  Claims 21-40 are pending and have been examined.

Response to Amendment
The amendment filed 06 July 2021 has been accepted and considered in this office action.  Claims 21, 22, 24, 29-32, 34, 39, and 40 have been amended.

Response to Arguments
Applicant's arguments filed 06 July 2021 have been fully considered but they are not persuasive.

Applicant argues, see Remarks pages 9-11, that Thompson fails to teach the limitations of claims 21 and 31, the examiner respectfully disagrees.  Applicant’s position is based on the assertion that Thompson “does not provide any method that uses the output of the first skill component (e.g., the first input data) to determine the second input data corresponding to the second type and then uses both the first input data and the second input data to execute by a second skill component, the first action”  .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-24, 26-28,30-34, 36-38, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-5, 8, 9, 13, 14, 17, and 18 of U.S. Patent No. 10,475,451. Although the claims at issue are not identical, the claims if 10,475,451 anticipated the instant claims as laid out in the chart below.

Instant Application
US Patent 10,475,451
Claim 21: A computer-implemented method comprising: 
Claim 13: A computer-implemented method comprising:
determining a first action corresponding to a user input; 
receiving text data; determining a first action associated with the text data;
determining that execution of the first action is likely to use at least first data of a first type and second data of a second type; 
identifying, using the manager component, a first speechlet component configured to execute the first action using at least first data of a first type and second data of a second type;
identifying a second action that is executable by a first skill component to determine the first data of the first type; 
identifying, using the manager component and a hierarchy of actions, a second speechlet component configured to output first data of the first type;
sending, to the first skill component, a request to execute the second action; 
sending, to the second speechlet component, a request to execute the second action;
receiving, from the first skill component, first input data corresponding to the first type; 
receiving, from the second speechlet component, first input data corresponding to the first type;
Determining, based at least in part on the first input data, second input data corresponding to the second type; and 
determining second input data corresponding to the second type;
causing the first action to be executed, by a second skill component using the first input data and the second input data.
sending, to the first speechlet component, the first input data, the second input data and an instruction to execute the first action
Claim 22: The computer-implemented method of claim 21, wherein causing the first action to be executed comprises sending, to a second skill component, the first input data, the second input data, and an instruction to execute the first action
Claim 13: sending, to the first speechlet component, the first input data, the second input data and an instruction to execute the first action
Claim 23: The computer-implemented method of claim 21, wherein causing the first action to be executed comprises using the first input data and second input data to execute the first action, and wherein the method further comprises: 
Claim 3: The computer-implemented method of claim 1 (which includes all features of claim 13 in more detail), wherein the first speechlet component is incorporated within a natural language processing system and is configured to: 

determine output data corresponding to the first action.
sending the output data.
determine output data corresponding to the first action.
Claim 24: The computer-implemented method of claim 21, further comprising: 
Claim 14: The computer-implemented method of claim 13, further comprising: 
identifying a third action that is executable by the second skill component to determine the second data of the second type; and 
…identifying a third action that is executable by the third speechlet to determine the output second data of the second type; 
sending, to the second skill component, a request to execute the third action, {W11568074 1)2Appl. No. 16/666,074Attorney Docket No.: P42416-USO2CON Preliminary Amdt. dated January 13, 2020 
sending, to the third speechlet component, a request to execute the third action; 
wherein determining the second input data comprises receiving, from the second skill component, the second input data corresponding to the second type.
and receiving, from the third speechlet component, the second input data.
Claim 26: The computer-implemented method of claim 24, wherein causing the first action to be executed comprises sending, to a third skill component, the first input data, the second input data, and an instruction to execute the first action
Claim 14: The computer-implemented method of claim 13, further comprising: identifying, using the manager component and the hierarchy of actions, a third speechlet component configured to output second data of the second type;
Claim 27: The computer-implemented method of claim 21, wherein determining the second input data comprises receiving, from a user profile, the second input data corresponding to the second type.
Claim 17: The computer-implemented method of claim 13, further comprising: identifying, using the manager component and the hierarchy of actions, a third speechlet component configured to output first data of the first type; identifying a user profile associated with the utterance; identifying preference data corresponding to the user profile; and selecting, based on the preference data, the second speechlet component.
Claim 28: The computer-implemented method of claim 21, further comprising: 
Claim 18: The computer-implemented method of claim 13, further comprising: 
determining stored data corresponding to a prior user input; and 
identifying a user profile associated with the utterance; 
determining a portion of the stored data corresponds to the second type, 
identifying history data corresponding to the user profile; determining the history data includes the second input data corresponding to the second type; and 

selecting the second input data from the history data.
Claim 30: The computer-implemented method of claim 21, further comprising: 
Claim 17: The computer-implemented method of claim 13, further comprising: 
determining that the first skill component is configured to output data corresponding to the first type; 
identifying, using the manager component and the hierarchy of actions, a third speechlet component configured to output first data of the first type; 
determining that a second skill component is configured to output data corresponding to the first type; and 
identifying a user profile associated with the utterance; identifying preference data corresponding to the user profile; and 
determining user profile data indicating a preference for the first skill component, wherein sending the request to the first skill component is based at least in part on the user profile data.
selecting, based on the preference data, the second speechlet component.
Claim 31: A system, comprising: 
Claim 4: A system comprising:
at least one processor; 
at least one processor;
at least one memory comprising instructions that, when executed by the at least one processor, cause the system to: 
at least one memory including instructions that, when executed by the at least one processor, cause the system to:
determine a first action corresponding to a user input; 
receive text data; determine a first action associated with the text data;
determine that execution of the first action is likely to use at least first data of a first type and second data of a second type; 
identify, using the manager component, a first speechlet component configured to execute the first action using at least first data of a first type and second data of a second type;
identify a second action that is executable by a first skill component to determine the first data of the first type; 
identify a second action that is executable by the second speechlet to determine the output first data of the first type;
send, to the first skill component, a request to execute the second action; 
send, to the second speechlet component, a request to execute the second action;
receive, from the first skill component, first input data corresponding to the first type; 
receive, from the second speechlet component, first input data corresponding to the first type;
Determine, based at least in part on the first input data, second input data corresponding to the second type; and 
determine second input data corresponding to the second type; and
cause the first action to be executed by a second skill component using the first input data and the second input data.
send, to the first speechlet component, the first input data, the second input data and an instruction to execute the first action
Claim 32: The system of claim 31, wherein the instructions that cause the system to cause the first action to be executed comprise instructions that, when executed by the at least one {W11568074 1)4Appl. No. 16/666,074Attorney Docket No.: P42416-USO2CON Preliminary Amdt. dated January 13, 2020 processor, cause the system to send, to the second skill component, the first input data, the second input data, and an instruction to execute the first action.
Claim 4: send, to the first speechlet component, the first input data, the second input data and an instruction to execute the first action
Claim 33: The system of claim 31, wherein the instructions that cause the system to cause the first action to be executed comprise instructions that, when executed by the at least one processor, cause the system to use the first input data and second input data to execute the first action, and wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: 
Claim 3: The computer-implemented method of claim 1 (which includes all features of claim 4 in more detail), wherein the first speechlet component is incorporated within a natural language processing system and is configured to: input at least a portion of the NLU output data; and 
determine, based at least in part on execution of the first action, output data corresponding to the first action; and 
determine output data corresponding to the first action.
send the output data.
determine output data corresponding to the first action.
Claim 34: The system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: 
Claim 5: The system of claim 4, wherein further instructions, when executed by the at least one processor, further cause the system to: 
identify a third action that is executable by the second skill component to determine the second data of the second type; and 
…identify a third action that is executable by the third speechlet to determine the output second data of the second type; 
send, to the second skill component, a request to execute the third action, 
send, to the third speechlet component, a request to execute the third action; and 
wherein the instructions that cause the system to determine the second input data comprise instructions that, when executed by the at least one processor, cause the system to receive, from the second skill component, the second input data corresponding to the second type.
receive, from the third speechlet component, the second input data.
Claim 36: The system of claim 34, wherein the instructions that cause the 
Claim 5: The system of claim 4, wherein further instructions, when executed by the 
Claim 37: The system of claim 31, wherein the instructions that cause the system to determine the second input data comprise instructions that, when executed by the at least one processor, cause the system to receive, from a user profile, the second input data corresponding to the second type.
Claim 9: The system of claim 4, wherein further instructions, when executed by the at least one processor, further cause the system to: identify a user profile associated with the utterance; identify history data corresponding to the user profile; determine the history data includes the second input data corresponding to the second type; and select the second input data from the history data.
Claim 38: The system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: 
The system of claim 4, wherein further instructions, when executed by the at least one processor, further cause the system to: 
determine stored data corresponding to a prior user input; and 
identify a user profile associated with the utterance; identify history data corresponding to the user profile;   
determine a portion of the stored data corresponds to the second type, 
determine the history data includes the second input data corresponding to the second type; and 
wherein the instructions that cause the system to determine the second input data comprise instructions that, when executed by the at least one processor, cause the system to obtain the portion of the stored data.
select the second input data from the history data.
Claim 40: The system of claim 31, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: 
Claim 8: The system of claim 4, wherein further instructions, when executed by the at least one processor, further cause the system to: 
determine that the first skill component is configured to output data corresponding to the first type; 
identify, using the manager component and the hierarchy of actions, a third speechlet component configured to output first data of the first type; 

identify a user profile associated with the utterance; 
determine user profile data indicating a preference for the first skill component, 
identify preference data corresponding to the user profile; and 
wherein the instructions that cause the system to send the request to the first skill component are based at least in part on the user profile data.
select, based on the preference data, the second speechlet component.




Claims 25, 28, 35, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 13 of U.S. Patent No. 10,475,451 in view of Thompson et al. (US PAP 2018/0330721). 

Consider claim 25, Patent 10,475,451 claims the computer-implemented method of claim 24 (see chart above), but does not specifically claim: 
determining execution of the third action is likely to use at least the first data of the first type; and
 prior to receiving the second input data, sending, to the second skill component, the first input.
In the same field of slot filling, Thompson teaches: 
determining execution of the third action is likely to use at least the first data of the first type (0286, 0278, dialog task may be used to fill slots for other dialog tasks, Also see 0232, 0237, iteratively use task flows to complete action, including multiple layers of iteration); and

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use iterative dialog filling as taught by Thompson in the claims of 10,475,451 in order to accurately infer a user’s intent (Thompson 0237).

Consider claim 29, Patent 10,475,451 claims the computer-implemented method of claim 28 (see chart above), but does not specifically claim: 
receiving input data corresponding to the prior user input; 
processing the input data to determine a request for a third action; 
causing the third action to be executed by a second skill component; 
receiving, from the second skill component, output data corresponding to the third action; and {W11568074 1)3Appl. No. 16/666,074Attorney Docket No.: P42416-US02CON Preliminary Amdt. dated January 13, 2020 
storing a portion of the output data as the stored data.
In the same field of slot filling, Thompson teaches: 
receiving input data corresponding to the prior user input (0077, 0226, 0229, 0246, user preferences and data, 0225, similar previous requests from the user, 0246, previous utterances); 
processing the input data to determine a request for a third action (0273, 0248, performing actions based on slots that are iteratively filled from determined user intents by dialog acts, 0237, final execution of task); 

receiving, from the second skill component, output data corresponding to the third action (0237, generating output); and {W11568074 1)3Appl. No. 16/666,074Attorney Docket No.: P42416-US02CON Preliminary Amdt. dated January 13, 2020 
storing a portion of the output data as the stored data (0077, 0226, 0229, 0246, user preferences and data, 0225, similar previous requests from the user, 0246, previous utterances).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use iterative dialog filling as taught by Thompson in the claims of 10,475,451 in order to accurately infer a user’s intent (Thompson 0237).

Claim 35 contains similar limitations as claim 25 and is therefore rejected for the same reasons. 

Claim 39 contains similar limitations as claim 29 and is therefore rejected for the same reasons. 


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thompson et al. (US PAP 2018/0330721).

Consider claim 21, Thompson teaches a computer-implemented method (abstract) comprising: 
determining a first action corresponding to a user input (0275, Natural Language module determines candidate actionable intents); 
determining that execution of the first action is likely to use at least first data of a first type and second data of a second type (0278-82, 252, 261, 266, 269 determine relevant ontology and belief state domains, which include dialog slots, i.e. data of first and second type, needed to perform the relevant task); 
identifying a second action that is executable by a first skill component to determine the first data of the first type (0286, 0278, dialog task may be used to fill slots for other dialog tasks. Belief states and ontology is hierarchical. Also see 0232, 0237, iteratively use task flows to complete action); 
sending, to the first skill component, a request to execute the second action (0286, 0278, dialog task may be used to fill slots for other dialog tasks, Also see 0232, 0237, iteratively use task flows to complete action); 
receiving, from the first skill component, first input data corresponding to the first type (i.e. at 0286, viable dates for date slot determined from processing “after meeting with Bill”); 
determining, based at least in part on the first input data,  second input data corresponding to the second type (i.e. at 0286, “schedule meeting” is received with 
causing the first action to be executed by a second skill component using the first input data and the second input data (0273, 0248, performing actions based on slots that are iteratively filled).

Consider claim 22, Thompson teaches the computer-implemented method of claim 21, wherein causing the first action to be executed comprises sending, to the second skill component, the first input data, the second input data, and an instruction to execute the first action (0273, 0248, performing actions based on slots that are iteratively filled from determined user intents by dialog acts).

Consider claim 23, Thompson teaches the computer-implemented method of claim 21, wherein causing the first action to be executed comprises using the first input data and second input data to execute the first action, and wherein the method further comprises: 
determining, based at least in part on execution of the first action, output data corresponding to the first action (0237, generating output such instructions to synthesize speech); and 
sending the output data (0237 sending speech synthesis instructions to speech synthesizer).

Consider claim 24, Thompson teaches the computer-implemented method of claim 21, further comprising: 

sending, to the second skill component, a request to execute the third action (0286, 0278, dialog task may be used to fill slots for other dialog tasks, Also see 0232, 0237, iteratively use task flows to complete action), {W11568074 1)2Appl. No. 16/666,074Attorney Docket No.: P42416-USO2CON Preliminary Amdt. dated January 13, 2020 
wherein determining the second input data comprises receiving, from the second skill component, the second input data corresponding to the second type (0286, 0278, dialog task may be used to fill slots for other dialog tasks, Also see 0232, 0237, iteratively use task flows to complete action).

Consider claim 25, Thompson teaches the computer-implemented method of claim 24, further comprising: 
determining execution of the third action is likely to use at least the first data of the first type (0286, 0278, dialog task may be used to fill slots for other dialog tasks, Also see 0232, 0237, iteratively use task flows to complete action, including multiple layers of iteration); and
 prior to receiving the second input data, sending, to the second skill component, the first input data (0286, 0278, dialog task may be used to fill slots for other dialog tasks, Also see 0232, 0237, iteratively use task flows to complete action).

Consider claim 26, Thompson teaches the computer-implemented method of claim 24, wherein causing the first action to be executed comprises sending, to a third skill component, the first input data, the second input data, and an instruction to execute the first action (0273, 0248, performing actions based on slots that are iteratively filled from determined user intents by dialog acts, 0237, final execution of task).

Consider claim 27, Thompson teaches the computer-implemented method of claim 21, wherein determining the second input data comprises receiving, from a user profile, the second input data corresponding to the second type (0077, 0226, 0229, 0246, user preferences and data, 0225, similar previous requests from the user, 0246, previous utterances).

Consider claim 28, Thompson teaches the computer-implemented method of claim 21, further comprising: 
determining stored data corresponding to a prior user input (0077, 0226, 0229, 0246, user preferences and data, 0225, similar previous requests from the user, 0246, previous utterances); and 
determining a portion of the stored data corresponds to the second type (0246, using previous utterances as context data to fill slots), 
wherein determining the second input data comprises obtaining the portion of the stored data (0246, using previous utterances as context data to fill slots).

Consider claim 29, Thompson teaches the computer-implemented method of claim 28, further comprising, prior to receipt of the user input: 
receiving the second input data corresponding to the prior user input (0077, 0226, 0229, 0246, user preferences and data, 0225, similar previous requests from the user, 0246, previous utterances); 
processing the second input data to determine a request for a third action (0273, 0248, performing actions based on slots that are iteratively filled from determined user intents by dialog acts, 0237, final execution of task); 
causing the third action to be executed by a second skill component (0273, 0248, performing actions based on slots that are iteratively filled from determined user intents by dialog acts, 0237, final execution of task); 
receiving, from the second skill component, output data corresponding to the third action (0237, generating output); and {W11568074 1)3Appl. No. 16/666,074Attorney Docket No.: P42416-US02CON Preliminary Amdt. dated January 13, 2020 
storing a portion of the output data as the stored data (0077, 0226, 0229, 0246, user preferences and data, 0225, similar previous requests from the user, 0246, previous utterances).

Consider claim 30, Thompson teaches the computer-implemented method of claim 21, further comprising: 
determining that the first skill component is configured to output data corresponding to the first type (0077, 0225-6, 0229, 0246, user preferences and personalized dialog models vs generic dialog models); 

determining user profile data indicating a preference for the first skill component (0226, 0229, 0246, user preferences and data which may indicate a personalized model), 
wherein sending the request to the first skill component is based at least in part on the user profile data (0226, 0229, 0246, selecting a personalized model).

Consider claim 31, Thompson teaches a system (Figure 7a and 7b), comprising: 
at least one processor (7a, processor 704); 
at least one memory comprising instructions that, when executed by the at least one processor (memory 702), cause the system to: 
determine a first action corresponding to a user input (0275, Natural Language module determines candidate actionable intents); 
determine that execution of the first action is likely to use at least first data of a first type and second data of a second type (0278-82, 252, 261, 266, 269 determine relevant ontology and belief state domains, which include dialog slots, i.e. data of first and second type, needed to perform the relevant task); 
identify a second action that is executable by a first skill component to determine the first data of the first type (0286, 0278, dialog task may be used to fill slots for other dialog tasks. Belief states and ontology is hierarchical. Also see 0232, 0237, iteratively use task flows to complete action); 

receive, from the first skill component, first input data corresponding to the first type (i.e. at 0286, viable dates for date slot determined from processing “after meeting with Bill”); 
determine, based at least in part on the first input data,  second input data corresponding to the second type (i.e. at 0286, “schedule meeting” is received with viable dates from processing “after meeting with Bill”  0257, 0269, and 0277 the values of dialog slots may be jointly dependent on one another and thus may inform the values of each other); and 
cause the first action to be executed by a second skill component using the first input data and the second input data (0273, 0248, performing actions based on slots that are iteratively filled).

Claim 32 contains similar limitations as claim 22 and is therefore rejected for the same reasons. 

Claim 33 contains similar limitations as claim 23 and is therefore rejected for the same reasons. 

Claim 34 contains similar limitations as claim 24 and is therefore rejected for the same reasons. 

Claim 35 contains similar limitations as claim 25 and is therefore rejected for the same reasons. 

Claim 36 contains similar limitations as claim 26 and is therefore rejected for the same reasons. 

Claim 37 contains similar limitations as claim 27 and is therefore rejected for the same reasons. 

Claim 38 contains similar limitations as claim 28 and is therefore rejected for the same reasons. 

Claim 39 contains similar limitations as claim 29 and is therefore rejected for the same reasons. 

Claim 40 contains similar limitations as claim 30 and is therefore rejected for the same reasons. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451.  The examiner can normally be reached on 7:30-12 Monday and Friday, 7:30-6 Tuesday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS GODBOLD
Examiner
Art Unit 2658



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2658